Citation Nr: 1504017	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-14 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for erectile dysfunction claimed as secondary to the service connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Todd Hammond, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In June 2014, the Veteran testified at a travel board hearing before the undersigned. A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of entitlement to service connection for erectile dysfunction claimed as secondary to the service connected PTSD.  The Veteran claims that once he started taking his PTSD medications he noticed a reduction in his libido.  

The Veteran was afforded a VA examination in regards to this matter in June 2011.  While the VA examiner opined that the Veteran's erectile dysfunction was less likely than not secondary to posttraumatic stress disorder, the VA examiner did not adequately address whether posttraumatic stress disorder aggravates the appellant's erectile dysfunction nor did he address the effects that posttraumatic stress disorder medications have on this disability.  The Board also notes that an outpatient treatment record in October 2011 noted that the Veteran's erectile dysfunction was multifactorial with the contribution of hypertension, medications for hypertension and PTSD, and longstanding depression and posttraumatic stress disorder.  

In light of the above, the Board finds that an addendum VA opinion is warranted to resolve the claim.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, a remand is necessary to obtain another VA opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the June 2011 VA examiner, or if unavailable another VA qualified physician.  The claims folder and electronic files should be made available to the physician for review.  After review of the claims folder, the physician must opine whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's erectile dysfunction was caused and/or aggravated (permanently made worse) by the appellant's posttraumatic stress disorder to include whether medications taken for that disorder cause and/or aggravate erectile dysfunction.  

If there is no relationship between the current disability and posttraumatic stress disorder that fact must be noted in the report.  If aggravation is found, the examiner must then identify the baseline level of severity of the nonservice connected disease as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  If no aggravation is found that should be clearly set out.  

Any opinion offered must address the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.   If it is determined that an opinion cannot be entered without additional examination, such an examination must be scheduled in accordance with applicable procedures.

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


